assistance of counsel, a petitioner must demonstrate that counsel's
                performance was deficient in that it fell below an objective standard of
                reasonableness, and resulting prejudice such that there is a reasonable
                probability that, but for counsel's errors, the outcome of the proceedings
                would have been different. Strickland v. Washington, 466 U.S. 668, 687-
                88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505
                (1984) (adopting the test in Strickland). Both components of the inquiry
                must be shown, Strickland, 466 U.S. at 697, and the petitioner must
                demonstrate the underlying facts by a preponderance of the evidence,
                Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
                deference to the district court's factual findings regarding ineffective
                assistance of counsel but review the court's application of the law to those
                facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                (2005).
                              First, appellant claims counsel was ineffective for failing to
                adequately voir dire prospective jurors or review their questionnaires.
                Appellant fails to demonstrate deficiency or prejudice. The district court
                found that counsel reviewed the questionnaires and had tactical reasons
                for not questioning each juror individually or belaboring points already
                covered by the district court's questioning. The district court's findings
                are supported by substantial evidence. Further, appellant failed to
                present any evidence to support his claim that had counsel engaged in
                further review or questioning, the outcome at trial would have been
                different. We therefore conclude that the district court did not err in
                denying this claim.
                              Second, appellant claims counsel was ineffective for failing to
                take steps after the preliminary hearing to have the case addressed as a

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                                                                            -47
                      27.t07-af-:
                civil rather than a criminal matter. Appellant fails to demonstrate
                deficiency or prejudice. Regardless of whether appellant's actions could
                also have been the basis for a civil action, the district attorney had
                discretion whether to seek to try the case as a civil matter,                  see
                Salaiscooper v. Dist. Court, 117 Nev. 892, 902-03, 34 P.3d 509, 516 (2001),
                and appellant concedes that the lower court determined there was
                probable cause to bind appellant over for trial. Further, although
                appellant suggests that counsel could have persuaded the district attorney
                to drop the criminal charges or filed a pretrial petition for a writ of habeas
                corpus in this court challenging the probable-cause finding, appellant
                failed to specify what arguments such pleas and pleadings would have
                contained or that either would have been successful, especially in light of
                the jury having found him guilty. Cf. Kirksey v. State, 112 Nev. 980, 990,
                923 P.2d 1102, 1109 (1996) (holding that petitioner did not demonstrate
                prejudice where he failed to demonstrate that a motion to suppress
                evidence would have succeeded); see also Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present
                relevant authority and cogent argument; issues not so presented need not
                be addressed by this court."). We therefore conclude that the district court
                did not err in denying this claim.
                                    Third, appellant claims counsel was ineffective for failing to
                present to the jury evidence of appellant's background, family, and other
                matters that show he "is a real person." Appellant fails to demonstrate
                deficiency or prejudice. Appellant makes only bare claims and presented
                no such "humanizing" evidence at the evidentiary hearing. Further, the
                jury found appellant guilty, and he does not explain how a "humanized"



SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A

                .141141115V4R4121
                defendant would have affected that outcome. We therefore conclude that
                the district court did not err in denying this claim.
                            Fourth, appellant claims counsel was ineffective for not
                making offers of proof at trial, fully investigating and arguing the critical
                issues of the case, using visual aids to assist the jury with the financial
                documents admitted into evidence, and offering jury instructions directing
                the jury that this matter should be disposed of as a civil case and that he
                was prejudiced by the cumulative effect of counsel's errors. These claims
                were not raised below, and we therefore decline to consider them on
                appeal in the first instance. Davis v. State, 107 Nev. 600, 606, 817 P.2d
                1169, 1173 (1991), overruled on other grounds by Means, 120 Nev. at 1012-
                13, 103 P.3d at 33.
                Direct-appeal claims
                            Appellant next claims that the district court erred in not
                considering his claims that the State failed to prove the requisite intent,
                he was denied the right to a fair and impartial jury, and the trial court
                erred in refusing to allow appellant to impeach the victim.' Each of these
                claims was raised and rejected on direct appeal, and the doctrine of the
                law of the case prevents further litigation of these issues. Hall v. State, 91
                Nev. 314, 316, 535 P.2d 797, 799 (1975). Appellant made no attempt to
                argue that the doctrine of the law of the case should not apply here.     See
                Hsu v. County of Clark, 123 Nev. 625, 632, 173 P.3d 724, 729-30 (2007);
                see also Maresca, 103 Nev. at 673, 748 P.2d at 6. To the extent appellant
                suggests that the ineffective assistance of appellate counsel may excuse

                        'Appellant's claim regarding impeachment was not raised in the
                petition below, and we therefore decline to consider it on appeal in the
                first instance. Davis, 107 Nev. at 606, 817 P.2d at 1173.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
any bar, appellant did not argue this below and we therefore decline to
consider it on appeal in the first instance.   Davis, 107 Nev. at 606, 817
P.2d at 1173. We therefore conclude that the district court did not err in
denying these claims.
            For the foregoing reasons, we
            ORDER the judgment of the district court AFFIRMED.




                                   Douglas



                                   Saitta


cc: Hon. William Rogers, District Judge
     Cheri K. Emm-Smith
     Churchill County District Attorney
     Attorney General/Carson City
     Churchill County Clerk




                                     5